Citation Nr: 9934273	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  91-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for spastic colitis.

3.  Entitlement to service connection for lumbosacral strain 
with arthritis.

4.  Entitlement to service connection for residuals of a 
fracture of the coccyx.

5.  Entitlement to service connection for edema.

6.  Entitlement to an increased evaluation for a scar, 
pilonidal cyst, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for bilateral pes 
planus with pes cavus deformity, currently evaluated as 30 
percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids. 



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 1989, February 1991 and March 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

The Board remanded the case to the RO for further development 
in December 1991.

By decision dated in March 1995, the Board dismissed as not 
well-grounded, the claims for service connection for (1) 
diverticulitis, (2) spastic colitis, (3) lumbosacral strain 
with arthritis, (4) shortening of the right leg, (5) 
residuals of a fracture of the coccyx, (6) disorders of the 
right hip, knee and ankle, (7) varicosities of the left lower 
extremity with claimed vascular stress, (8) edema, (9) 
sinusitis with a cyst, (10) tonsillitis, (11) an umbilical 
disorder, (13) otitis media, (14) tight heel cords, (15) left 
knee disorder, (16) left ankle disorder and (17) structural 
stress.  The Board denied the claim for service connection 
for spina bifida occulta (claim 12).  The Board denied the 
claims for an increased evaluation for a scar, pilonidal cyst 
and for a compensable evaluation for hemorrhoids (claims 18 
and 20).  The Board granted entitlement to an increased 
evaluation of 30 percent for bilateral pes planus with pes 
cavus deformity (claim 19).  The claim for entitlement to an 
effective date prior to July 25, 1989, for a grant of an 
increased (compensable) evaluation of 10 percent for a 
pilonidal cyst scar was denied (claim 22).  The Board granted 
a 10 percent evaluation for bilateral pes planus with pes 
cavus deformity, prior to July 25, 1989, and retroactive to 
December 15, 1988 (claim 21). 

In August 1995, the veteran's motion for reconsideration of 
the Board's March 1995 decision was denied.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In March 
1999, the Court (referring to the issues as numbered in the 
March 1995 Board decision) issued an Order vacating the March 
1995 Board decision as to issues 1, 2, 3, 5, 8, 19, 18, 20 
and remanding those issues to the Board for proceedings 
consistent with the Order.  The Court determined that issues 
4, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 21, 22 had been 
abandoned by the appellant.  The Board's disposition of these 
issues in the 1995 decision were thereby affirmed.  The 
issues listed on the front page of the Board's Decision and 
Remand are the remaining issues in appellate status.  The 
Court also determined that a claim for entitlement to a total 
disability rating based on individual unemployability was not 
in appellate status.  The Court noted that the appellant in 
his brief did not indicate where in the record such a claim 
was made and, further, that there was no indication that a 
notice of disagreement has been submitted conferring 
jurisdiction of such issue on the Court.

Issues 3 through 8 will be addressed in the Remand portion of 
the Decision.



FINDINGS OF FACT

1.  There is no competent medical evidence of diverticulitis 
or spastic colitis during service.  

2.  There is no competent medical evidence of any 
relationship between the veteran's surgery to excise a 
pilonidal cyst during service and diverticulitis or spastic 
colitis.

3.  The veteran's claims for entitlement to service 
connection for diverticulitis and spastic colitis are not 
plausible.


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for diverticulitis and spastic colitis are not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for 
spastic colitis and diverticulitis.

As noted in the Introduction, the veteran appealed the 
March 1995 Board decision denying of his claims for 
service connection for spastic colitis and diverticulitis 
to the Court.  By Order dated in March 1999, the Court 
vacated the March 1995 Board decision as to those issues 
and the issues were remanded to the Board.  In the March 
1998 Appellant's Brief, the veteran's attorney argued that 
these issues should be remanded pursuant to the Court's 
holding in Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
It was argued that the veteran had stated that his doctors 
have informed him that these conditions are noncorrectable 
conditions related to the pilonidal cyst surgery done in 
service.  It was conceded that the appellant's testimony 
cannot be considered on the substantive merits of whether 
there is an etiological relationship between his 
conditions and the procedure done in service.  It was 
argued that Robinette obligates that VA to inform the 
appellant that he needs to request a statement to that 
effect from his physician and submit it in support of his 
claims.

In the July 1998 Appellee's Motion for Partial Remand and 
Partial Summary Affirmance, it was indicated that the VA 
disagrees with the appellant's contentions that the claims 
must be remanded pursuant to 38 U.S.C. § 5103(a), since 
there is no indication that the doctors' statements, to 
which the appellant referred, relate his current 
diverticulitis and spastic colon to his military service 
or any of his service-connected disorders.  The VA 
concluded that a remand is warranted on reasons and bases 
grounds, since the Board merely reiterated the evidence 
and drew its conclusion without sufficient analysis.  

The August 1998 Appellant's Reply Brief notes that the VA 
had argued that this issues should be remanded to the 
Board.  It was indicated that, because the basis for the 
remand makes no practical difference in this particular 
case so long as a remand is granted, the appellant 
requests that, if the Court agrees with the VA's position, 
that the appellant be granted leave to withdraw the 
Robinette claim.

In the March 1999 Order, the Court found that the parties 
agree that the claims should be remanded and further 
agree, in light of the appellant's withdrawal of one of 
his arguments with respect to those claims, as to the 
bases for the remand and, as a consequence, the Court did 
not address those claims.

The Board finds, that in light of the Court's acceptance 
of the appellant's withdrawal of his Robinette argument 
with regard to these claims, the Board may proceed with 
the initial determination of whether the claims are well-
grounded.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that his 
claims are not well-grounded.

The appellant contends that spastic colitis and 
diverticulitis were caused by surgery performed during active 
military service.  The service medical records show that the 
veteran underwent excision of a pilonidal cyst in November 
1951.  History recorded at that time indicated that he had 
undergone two pilonidal cyst surgeries prior to entering 
service.  A January 1952 entry noted that the veteran 
underwent McFee closure of pilonidal [cyst] which examination 
revealed was healed.  The records are negative for findings 
or diagnoses of spastic colitis or diverticulitis during 
active service.

On VA examination in March 1968, the examiner noted a 
recurrent or persisting sinus at the lower end of the 
incision from which 10 to 12 hairs were extracted.  It was 
indicated that this should be reoperated on.  The assessment 
included pilonidal cyst, recurrent or persistent.  

By rating action in April 1968, service connection was 
granted for recurrent pilonidal cyst, evaluated as 
noncompensable from June 1967 on the basis of aggravation of 
a pre-existing disability, as shown by the service medical 
records of treatment for the condition in service and the 
clinical findings recorded on the March 1968 VA examination.  

The record includes numerous VA outpatient and hospital 
records dated from August 1968 to May 1994.  An April to May 
1984 VA hospital summary shows that the veteran was admitted 
with a history of rectal bleeding.  A history of pilonidal 
cyst removal with some rectal deformity with passage of thin 
stools was noted.  Colonoscopy to the secum identified 
scattered sigmoid diverticulae.  The final diagnoses included 
rectal bleeding, unknown etiology, strongly suggestive of 
"hemorrhoidal" and status post pilonidal cyst removal.

A September 1989 VA hospital summary shows that the veteran 
was admitted for scheduled flexible sigmoidoscopy.  It was 
indicated that a pilonidal cyst was removed in 1951 and again 
after reoccurrence in 1968.  It was noted that he had known 
diverticular disease of the colon for the past five years and 
that a May 1984 colonoscopy for rectal bleeding was negative 
except for diverticular disease.  During hospitalization, a 
flexible sigmoidoscopy disclosed multiple diverticulae and 
moderate spasticity of the colon.  The final diagnoses 
included diverticular disease of the colon and myochronic 
spastic colitis.

A March 1990 VA hospital summary shows that the veteran was 
admitted for swelling of the legs.  It was noted that he was 
known to have spastic colitis and a history of therapy for 
pilonidal cyst was noted.  It was indicated that he had 
surgery for pilonidal cyst and scar tissue formation 
following surgery.  The final diagnoses included spastic 
colitis.

On VA examination in January 1991, the veteran reported that 
colon muscles were weakened by surgery and he had loss of 
control of bowel movements.  He also indicated that he had 
colitis.  The examiner noted that history of multiple cyst 
removals and treatment consisting of irrigation and sitz 
baths for pilonidal cyst.  The assessment included recurrent 
pilonidal cyst, inactive.

In July 1990, the veteran submitted a statement indicating 
that he believed that spastic colon was caused by the surgery 
in service for the pilonidal cyst.  He asserted that the 
colitis was caused by the cutting of the muscle of the colon 
and repositioning the colon so that a pocket was formed by a 
crease in the colon during procedure.  He stated that he was 
informed by the doctors that this was a noncorrectable 
condition because of the procedure that was done in service.  
In November 1990, he submitted a statement in which he 
asserted that spastic colitis is caused by a band of scar 
tissue around the colon from the surgery in service.  

At the time of an October 1991 hearing before the Board, the 
veteran testified that he believes that he has colitis and 
diverticulitis as a result of scar tissue resulting from the 
pilonidal cyst in service.

In November 1994, the veteran submitted copies of several 
medical treatises pertaining to pilonidal cysts and surgical 
procedures for that condition.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).
The Court, in Caluza v. Brown, 7 Vet. App. 498 (1995), held 
that in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  When a veteran contends that his service 
connected disability has caused a new disability, he must 
submit competent medical evidence of a causal relationship 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court recently held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.

After a full review of the record, the Board concludes that 
the veteran's claims for service connection for 
diverticulitis and spastic colitis are not well-grounded.  
The veteran asserts that these conditions are the result of 
surgery in service for a pilonidal cyst.  The record shows 
that service connection is in effect for scar, pilonidal 
cyst.  The service medical records show that a pilonidal cyst 
was excised during service.  There is no evidence of 
diverticulitis or spastic colitis during active service.  
Diverticular disease and spastic colitis are noted in the 
postservice medical records.  However, there is no competent 
medical evidence of a nexus between the surgery in service 
and diverticulitis or spastic colitis.  In the absence of a 
diagnosis of either diverticulitis or spastic colitis which 
is proximately due to or the result of surgery in service, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim 
imposed by 38 U.S.C.A. § 5107(a).

The veteran has testified that doctors have told him that 
diverticulitis and spastic colitis are caused by the surgery 
in service.  The veteran has not identified those individuals 
and has not submitted any documentation of such opinions.  As 
noted above, the record contains numerous VA and private 
medical records which are silent as to any relationship 
between the contended conditions and the surgery in service.  
The record also shows that veteran has been informed that he 
should submit medical evidence to support his claims.  The 
veteran made claims for service connection for additional 
disabilities in February 1991.  In March 1991, the RO 
notified that veteran that he should submit medical evidence 
in support of those claims.  In the March 1992 supplemental 
statement of the case, the RO advised the veteran that no 
medical evidence had been received showing that the claimed 
disabilities are in any way related to his service connected 
disabilities.  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and that the veteran has not indicated the 
existence of any additional evidence that would well ground 
these claims. McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has also attempted to link the contended 
diverticulitis and spastic colitis to the surgery to excise 
the pilonidal cyst during service by submission of medical 
treatise evidence pertaining to surgical techniques for 
excision and closure of pilonidal cysts and sinuses.

In Wallin v. West, 11 Vet. App. 509 (1998), the Court ruled 
that medical treatises, coupled with lay assertions, can be 
sufficient in some cases to well-ground a claim. However, to 
make a claim well-grounded, treatises must discuss 
relationships with some degree of certainty and not simply 
provide speculative generic statements not relevant to the 
veteran's claim.  The excerpts of medical texts submitted by 
the veteran refer to surgical techniques and none of the 
submitted texts address the possibility of a relationship 
between surgery and development of diverticulitis and spastic 
colitis.  The Court has found that such generic texts, which 
do not address the facts in this particular veteran's own 
case, and with a sufficient degree of medical certainty, do 
not amount to competent medical evidence of causality as 
required for a well-grounded claim.  See Wallin, 11 Vet App. 
at 513; Sacks v. West, 11 Vet. App. 314 (1998) 

The only evidence linking the contended diverticulitis and 
spastic colitis to the surgery in service is the veteran's 
own contentions and testimony.  However, lay evidence is 
inadequate to establish the medical nexus required by Caluza.  
The Court has held that lay persons are competent to testify 
as to what they actually observed and what is within the 
realm of their personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Court has also held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The veteran is not medically trained and is not 
competent to testify as to the etiology of diverticulitis and 
spastic colitis.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claims are not well-grounded as they 
lack plausibility.


ORDER

Entitlement to service connection for diverticulitis and 
spastic colitis is denied.


REMAND

The veteran seeks service connection for lumbosacral strain 
with arthritis and for residuals of a fracture of the coccyx.  
The Court found that the parties were in agreement that these 
claims should be remanded to allow the VA to comply with the 
duty to assist pursuant to 38 U.S.C.A. § 5103(a) and the 
Court's holding in Robinette v. Brown, 8 Vet. App. 69 (1995).  
In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the Court has held in 
Robinette, that the VA may be obligated under 38 U.S.C.A. § 
5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  The record includes an undated statement 
in which the veteran asserted that his physician, Dr. Nugent 
at Johns Hopkins Hospital indicated that low back and coccyx 
problems, including arthritis are related to the pilonidal 
cyst surgery during active service.  The RO should attempt to 
obtain records from Dr. Nugent and contact the veteran and 
advise him that he may submit a statement from Dr. Nugent 
regarding these claims.  In the event that such evidence is 
sufficient, along with the other evidence of record, to make 
the claim well-grounded, the RO should then undertake any 
additional development warranted, to include affording the 
veteran a VA examination in order to obtain a medical nexus 
evidence opinion.  

The Court remanded the issues of entitlement to an increased 
rating for scar, pilonidal cyst and entitlement to a 
compensable rating for hemorrhoids on that basis that the 
parties were in agreement that the applicability of an extra-
schedular rating under 38 C.F.R. § 3.321(b) to these claims 
should be considered.  In the Appellee's Brief, it was noted 
that consideration of 38 C.F.R. § 3.321 with regard to these 
claims should include particular regard to the degree related 
pain impairs his employment.  It was also indicated that the 
evidence of recent recurrence of pilonidal cyst should be 
addressed in greater detail.  With respect to the issue of 
entitlement to an increased rating for bilateral pes planus 
with pes cavus deformity, the Court determined that the claim 
should be remanded for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321 on the same basis as the 
increased rating claims for the scar and hemorrhoids.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  The RO should consider an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).

The veteran seeks service connection for edema.  He asserts 
that edema is caused by the medication Motrin which was 
prescribed by the VA to relieve pain.  The Court noted that 
the record included evidence which indicated that a service-
connected condition and other conditions "all may contribute 
to the pitting edema in the ankle."  The Court held that the 
appellant's claim for service connection for edema is well-
grounded only to the extent that a service connected 
condition increased the disability otherwise attributable to 
a nonservice connected condition, citing Allen v. Brown, 7 
Vet. App. 439, 446-49 (1995).  

The Board finds that the issue of entitlement to service 
connection for edema must be remanded for further 
development.  The veteran should be afforded a VA examination 
to determine whether edema is independent disability and, if 
so, the etiology of that disability.  The RO should 
adjudicate the pending claim for service connection for edema 
under the appropriate law and regulations.

The Court also noted that the veteran has raised before the 
Board and the Court a claim for service connection for edema 
predicated on "38 U.S.C.A. § 1154."  In so doing, the Court 
noted the Appellant's Reply Brief, dated March 16, 1998, in 
which there was reference to consideration of both 
38 U.S.C.A. § 1134 and 38 U.S.C.A. § 1154 (West 1991).  
(However, it appears that the former citation is a 
typographical error.)  At the same time, argument was 
advanced to the effect that edema resulted from medication 
(Motrin) prescribed by VA, and that the resulting claim for 
edema was filed before the "effective date of legislative 
changes which now require the veteran to prove medical 
negligence."  It is possible that such be construed as a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  In any event, the Court found that such 
claim remained pending before the VA.  Clarification of this 
matter should be undertaken, prior to any other action.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Inasmuch as the veteran is currently represented by an 
attorney, all contacts with him should be through that 
attorney.  

Accordingly, the case is REMANDED to the RO for the following:  

1.  It should be ascertained whether the 
claim for service connection for edema is 
being advanced pursuant to the provisions 
of 38 U.S.C.A. §§ 1154 or whether the 
veteran intends to pursue a claim for 
compensation under 38 U.S.C.A. § 1151, 
which relates to benefits for persons 
disabled by treatment or vocational 
rehabilitation.  Appropriate action to 
adjudicate the claim(s) should then be 
undertaken.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature of claimed edema.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should state 
for the record whether any currently 
found edema is a symptom or whether edema 
exists independently as a disorder and, 
if so, what is the cause of that 
disorder.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
edema based on all theories advanced by 
the veteran.  In the event he wishes to 
pursue a claim for compensation under 
38 U.S.C.A. § 1151, it should first be 
determined whether he has submitted a 
well-grounded claim.  In the event of an 
unfavorable decision with regard to this 
issue the veteran must be informed of the 
decision and of the need to file a notice 
of disagreement if he wishes to appeal.  
If a notice of disagreement is submitted, 
the issue should then be discussed in a 
supplemental statement of the case, and 
an opportunity should be given to file a 
substantive appeal.

4.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records Dr. 
P. James Nugent of the Johns Hopkins 
Hospital along with the current mailing 
address for Dr. Nugent.  When the consent 
form and address is received, the RO 
should contact Dr. Nugent and request 
copies of all records concerning 
treatment of the veteran's lumbar spine 
and coccyx disabilities, to include 
copies of any opinions regarding the 
etiology of the disabilities.  The RO 
should also advise the veteran that he 
should submit any written opinion of Dr. 
Nugent that his current left lumbar spine 
and/or coccyx disabilities are related to 
pilonidal cyst surgery in service.  All 
records obtained should be associated 
with the claims folder.

5.  In the event it is then determined 
that the veteran has submitted well-
grounded claims for service connection 
for lumbar spine and coccyx disorders, 
any other additional development deemed 
necessary by the RO to comply with VA's 
duty to assist should be undertaken, 
prior to return of this case to the 
Board.  Such could include VA examination 
to obtain a medical nexus opinion.  

6.  The RO should consider the issues of 
entitlement to increased ratings for 
scar, pilonidal cyst, hemorrhoid and for 
bilateral pes planus with pes cavus 
deformity under the provisions of 
38 C.F.R. § 3.321(b), to include whether 
referral to the Under Secretary for 
Benefits for consideration of whether an 
extraschedular rating would be 
appropriate under the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran 
should be provided the opportunity to 
submit evidence to document that any or 
all of these disorders have resulted in 
marked interference with employment 
and/or frequent periods of 
hospitalization.  As well, all up-to-date 
VA treatment records of these disorders 
should be made a part of the claims 
folder.  The RO is requested to document 
its consideration of this issue.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above development has been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his attorney 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals


 

